                              1   WEIL, GOTSHAL & MANGES LLP
                                  Stephen Karotkin (pro hac vice)
                              2   (stephen.karotkin@weil.com)
                              3   Ray C. Schrock, P.C. (pro hac vice)
                                  (ray.schrock@weil.com)
                              4   Jessica Liou (pro hac vice)
                                  (jessica.liou@weil.com)
                              5   Matthew Goren (pro hac vice)
                                  (matthew.goren@weil.com)
                              6   767 Fifth Avenue
                                  New York, NY 10153-0119
                              7   Tel: 212 310 8000
                                  Fax: 212 310 8007
                              8
                                  KELLER & BENVENUTTI LLP
                              9   Tobias S. Keller (#151445)
                                  (tkeller@kellerbenvenutti.com)
                             10   Jane Kim (#298192)
                                  (jkim@kellerbenvenutti.com)
                             11   650 California Street, Suite 1900
                                  San Francisco, CA 94108
                             12   Tel: 415 496 6723
                                  Fax: 650 636 9251
Weil, Gotshal & Manges LLP




                             13
 New York, NY 10153-0119




                                  Attorneys for Debtors
      767 Fifth Avenue




                             14   and Debtors in Possession
                             15                                UNITED STATES BANKRUPTCY COURT
                                                               NORTHERN DISTRICT OF CALIFORNIA
                             16                                     SAN FRANCISCO DIVISION
                             17
                                                                                     Case No. 19-30088 (DM) Chapter 11
                             18                                                      (Lead Case) (Jointly Administered)
                                    In re:
                             19                                                      Related Dkt. Ref Nos.: 3940 and 4006
                                    PG&E CORPORATION,
                             20                                                      DEBTORS’ OBJECTION TO JOINT
                                             - and -                                 MOTION OF THE OFFICIAL
                             21                                                      COMMITTEE OF TORT CLAIMANTS
                                    PACIFIC GAS AND ELECTRIC                         AND AD HOC COMMITTEE OF
                             22     COMPANY,                                         UNSECURED NOTEHOLDERS
                                                                                     TO TERMINATE THE DEBTORS’
                             23                                    Debtors.          EXCLUSIVE PERIODS PURSUANT
                                                                                     TO SECTION 1121(d)(1) OF THE
                             24      Affects PG&E Corporation                       BANKRUPTCY CODE
                                     Affects Pacific Gas and Electric Company
                             25      Affects both Debtors                           Date: October 7, 2019
                                                                                     Time: 10:00 a.m. (Pacific Time)
                             26     * All papers shall be filed in the Lead Case,    Place: United States Bankruptcy Court
                                    No. 19-30088 (DM).                                      Courtroom 17, 16th Floor
                             27                                                             San Francisco, CA 94102
                                                                                     Obj. Deadline: Oct. 4, 2019, noon (PT)
                             28


                              Case: 19-30088           Doc# 4119   Filed: 10/04/19   Entered: 10/04/19 11:59:22     Page 1 of
                                                                               33
                              1                  PG&E Corporation (“PG&E Corp.”) and Pacific Gas and Electric Company (the

                              2   “Utility”), as debtors and debtors in possession (collectively, the “Debtors”) in the above-

                              3   captioned chapter 11 cases (the “Chapter 11 Cases”), hereby submit this objection (the

                              4   “Objection”) to the Joint Motion of the Official Committee of Tort Claimants and Ad Hoc

                              5   Committee of Senior Unsecured Noteholders to Terminate the Debtors' Exclusive Periods

                              6   Pursuant to Section 1121(d)(1) of the Bankruptcy Code [Dkt. No. 3940] (the “Termination

                              7   Motion”).1

                              8

                              9

                             10

                             11

                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
      767 Fifth Avenue




                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27
                                  1
                                      Capitalized terms used but not herein defined shall have the meanings ascribed to such terms in
                             28       the Termination Motion.

                             Case: 19-30088      Doc# 4119      Filed: 10/04/19    Entered: 10/04/19 11:59:22       Page 2 of
                                                                            33
                                                                                                Table of Contents
                              1
                                  Table of Contents ............................................................................................................................... 1
                              2
                                  Table of Authorities ........................................................................................................................... 1
                              3
                                  Preliminary Statement ........................................................................................................................ 1
                              4
                                  The Termination Motion Should be Denied ...................................................................................... 9
                              5
                                  I.         The Debtors Have Made Significant Progress towards Confirmation of Their Plan and a
                              6              Successful and Timely Emergence from Chapter 11. ............................................................ 11
                              7   II.        The Elliott Plan Does Not Represent a Settlement or Good Faith Resolution of the Wildfire
                                             Claims, is Designed Solely to Enrich the Members of the Ad Hoc Committee, and is Not
                              8              Viable. .................................................................................................................................... 16
                              9         A.        The Elliott Plan Is Not a Settlement or Good Faith Resolution of the Wildfire Claims.. 16
                             10         B.        The Elliott Plan is Designed to Enrich Elliott and the Other Noteholders and to Allow
                                                  the Members of the Ad Hoc Committee to Seize Control of the Debtors at a Substantial
                             11                   Discount to Current Values. ............................................................................................. 20
Weil, Gotshal & Manges LLP




                             12         C.        The Elliott Plan Discriminates Unfairly in Violation of Section 1123(a)(4) of the
 New York, NY 10153-0119




                                                  Bankruptcy Code and, Therefore, Fails to Satisfy the Requirements of Section
                             13
      767 Fifth Avenue




                                                  1129(a)(1) of the Bankruptcy Code. ................................................................................ 22
                             14         D.        The Elliott Plan Faces Substantial Obstacles to
                                                  Securing CPUC Approval as Required under AB 1054. ................................................. 23
                             15
                                        E.        The Elliott Plan Raises Significant Questions Regarding
                             16                   the Timing and Attainability of Required FERC Approvals. .......................................... 25
                             17         F.        The Elliott Plan Will Result in a Change in Control and
                                                  the Potential Loss of the Debtors’ Valuable Net Operating Losses................................. 26
                             18
                                  III.       The Court Should Order Mediation. ...................................................................................... 26
                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28
                              Case: 19-30088              Doc# 4119              Filed: 10/04/19               Entered: 10/04/19 11:59:22                         Page 3 of
                                                                                             33
                                                                                      Table of Authorities
                              1                                                                                                                              Page(s)
                              2   Cases
                              3
                                  In re Arnold,
                              4      471 B.R. 578 (Bankr. C.D. Cal. 2012)...........................................................................................15

                              5   In re Cardelucci,
                                     285 F.3d 1231 (9th Cir. 2002) .............................................................................................4, 14, 22
                              6
                                  In re Energy Conversion Devices, Inc.,
                              7      474 B.R. 503 (Bankr. E.D. Mich. 2012) ..................................................................................10, 16
                              8   In re Express One Intern., Inc.,
                              9      194 B.R. 98 (Bankr. E.D. Tex. 1996) ............................................................................................16

                             10   Matter of Fansteel, Inc.,
                                   No. 16-01823-ALS11, 2017 WL 782865 (Bankr. S.D. Iowa Feb. 28, 2017) ..........................10, 11
                             11
                                  In re Fountain Powerboat Indust., Inc.,
Weil, Gotshal & Manges LLP




                             12
 New York, NY 10153-0119




                                     2009 WL 4738202 (Bankr. E.D.N.C. Dec. 4, 2009)..........................................................10, 11, 16
                             13
      767 Fifth Avenue




                                  Funderburg v. United States,
                             14     No. C 02-05461 JW, 2004 WL 3080343 (N.D. Cal. Dec. 6, 2004) ...............................................17

                             15   Healthpoint, Ltd. v. Comm’r,
                                    102 T.C.M. (CCH) 379 (T.C. 2011) ..............................................................................................17
                             16
                                  In re Lichtin/Wade, L.L.C.,
                             17      478 B.R. 204 (Bankr. E.D.N.C. 2012) ...........................................................................................10
                             18   In re New Meatco Provisions,
                                     No. 2:13-BK-22155-PC, 2014 WL 917335 (Bankr. C.D. Cal. Mar. 10, 2014) .............................10
                             19

                             20   Peter Culley & Assocs. v. Superior Court,
                                    10 Cal. App. 4th 1484, 13 Cal. Rptr. 2d 624 (1992)......................................................................17
                             21
                                  In re Pine Run Tr., Inc.,
                             22      67 B.R. 432 (Bankr. E.D. Pa. 1986) ........................................................................................15, 16
                             23   Scottsdale Ins. Co. v. Dickstein Shapiro LLP,
                                    389 F. Supp. 3d 794 (C.D. Cal. 2019) ...........................................................................................17
                             24
                                  In re Situation Mgmt. Systems, Inc.,
                             25
                                     252 B.R. 859 (Bankr. D. Mass. 2000) ...........................................................................................11
                             26

                             27

                             28
                              Case: 19-30088          Doc# 4119           Filed: 10/04/19           Entered: 10/04/19 11:59:22                   Page 4 of
                                                                                      33
                                  In re Smart World Technologies,
                              1      423 F.3d 166 (2d Cir. 2005).....................................................................................................18, 19
                              2
                                  In re Standard Mill Ltd. P’ship,
                              3      No. BKY 4-96-2656, 1996 WL 521190 (Bankr. D. Minn. Sept. 12, 1996) ..................................11

                              4   In re Texaco, Inc.,
                                     81 B.R. 806 (Bankr. S.D.N.Y. 1988) .............................................................................................11
                              5
                                  Wolf v. Weinstein,
                              6    372 U.S. 633, 83 S.Ct. 969, 10 L.Ed.2d 33 (1963) ........................................................................19
                              7   Statutes
                              8
                                  11 U.S.C. § 1121 ........................................................................................................................ passim
                              9
                                  11 U.S.C. § 1123(a)(4) .................................................................................................................22, 23
                             10
                                  11 U.S.C. § 1124 ................................................................................................................................14
                             11
                                  11 U.S.C. § 1129 ..................................................................................................................................6
                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                  11 U.S.C. § 1129(a)(1) .................................................................................................................22, 23
                             13
      767 Fifth Avenue




                                  11 U.S.C. § 1129(b)(2)(B) .................................................................................................................15
                             14
                                  Cal. Pub. Util. Code § 854(b)(1) ........................................................................................................24
                             15

                             16   Cal. Pub. Util. Code § 854(c) .............................................................................................................24

                             17   Cal. Pub. Util. Code § 3292(a)(1)(C) .................................................................................................24

                             18   Cal. Pub. Util. Code § 8389(e)(4) .....................................................................................................24

                             19   Cal. Pub. Util. Code § 8389(e)(6) ......................................................................................................24
                             20   ERISA ............................................................................................................................................6, 23
                             21   Other Authorities
                             22
                                  Assembly Bill 1054 .................................................................................................................... passim
                             23
                                  Bankruptcy Rule 9019..................................................................................................................18, 19
                             24

                             25

                             26

                             27

                             28

                             Case: 19-30088             Doc# 4119              Filed: 10/04/19              Entered: 10/04/19 11:59:22                        Page 5 of
                                                                                           33
                                                                        Preliminary Statement
                              1
                                                 As this Court appropriately recognized at the status conference on September 24,
                              2
                                  2019 (the “September 24 Status Conference”), the Debtors have made substantial progress in
                              3
                                  these cases towards a timely and confirmable plan of reorganization. Indeed, in one of the largest
                              4
                                  and most complex chapter 11 cases in history, the Debtors have accomplished in eight months what
                              5
                                  debtors in other mass tort chapter 11 cases have taken years to accomplish.
                              6
                                                 Notwithstanding this undeniable progress and a mere five weeks after the Court
                              7
                                  issued its decision denying their first motion to terminate exclusivity, the Ad Hoc Committee of
                              8
                                  Senior Unsecured Noteholders (the “Ad Hoc Committee”) through Elliott Management (“Elliott”),
                              9
                                  a well-known corporate activist hedge fund, and the Official Committee of Tort Claimants (the
                             10
                                  “TCC”) having agreed among themselves as to how to divide the Debtors’ estates, filed their joint
                             11
                                  motion [Dkt. No. 3940] (the “Termination Motion”) seeking to immediately terminate the
Weil, Gotshal & Manges LLP




                             12
 New York, NY 10153-0119




                                  Debtors’ exclusive periods to file their own chapter 11 plan (as thereafter amended on September
                             13
      767 Fifth Avenue




                                  25, 2019, the “Elliott Plan”) as outlined in their Term Sheet for Plan of Reorganization [Dkt. No.
                             14
                                  4006] (the “Elliott Plan Term Sheet”). For the reasons set forth herein, the Termination Motion
                             15
                                  should be denied.
                             16
                                                 Notably, the Ad Hoc Committee is not seeking to file the Elliott Plan for the purpose
                             17
                                  of recovering on their prepetition funded debt claims, because, as the Court knows, all prepetition
                             18
                                  funded debt will be paid in cash, in full, under the Debtors’ First Amended Joint Chapter 11 Plan
                             19
                                  of Reorganization [Dkt No. 3966] (as may be further amended, modified, or supplemented, the
                             20
                                  “Debtors’ Plan”). Elliott and the Ad Hoc Committee can neither ask for nor are they entitled to
                             21
                                  anything more. Undeterred by their 100% recovery under the Debtors’ Plan, and in complete
                             22
                                  disregard of the interests of PG&E’s customers and California policy goals, Elliott and the Ad Hoc
                             23
                                  Committee press on, revealing their true, impermissible objectives: to acquire the equity of the
                             24
                                  Reorganized Debtors at a substantial discount and to receive an unjustifiable windfall on their
                             25
                                  prepetition funded debt claims, to the tune of several billion dollars, by needlessly reinstating their
                             26

                             27

                             28
                              Case: 19-30088     Doc# 4119       Filed: 10/04/19     Entered: 10/04/19 11:59:22        Page 6 of
                                                                             33
                              1   high coupon, above market long-term debt, and paying postpetition interest at the contract rate, all

                              2   at the expense of other economic stakeholders and the Debtors’ 15 million customers and ratepayers.

                              3                  To accomplish this goal, Elliott has partnered with the TCC to do a deal to overpay

                              4   each other with the Debtors’ assets and to compromise and settle the Debtors’ liabilities with estate

                              5   assets in direct contravention of applicable law. Further, Elliott and the TCC seek to impose their

                              6   self-negotiated and self-centered “bargain” on all other stakeholders before the claims bar date and

                              7   in the absence of the TCC or its constituency presenting any evidence to support the magnitude of

                              8   claims Elliott has taken upon itself to settle, including, undoubtedly vast sums of the proposed

                              9   settlement amount being allocated to attorneys’ fees and not to the victims themselves. 2 It is not

                             10   difficult to understand the TCC’s attraction to what Elliott has proposed with the Debtors’ assets –

                             11   $14.5 billion being transferred to a trust without any proof of the magnitude of liability – with the

                             12   entire $14.5 billion to be managed by a trustee handpicked by the TCC who is to be supervised by
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   an “oversight” committee also handpicked by the TCC.
      767 Fifth Avenue




                             14                  The UCC’s support for the Termination Motion hardly is surprising. The Elliott

                             15   Plan, as stated, proposes to needlessly pay the UCC’s constituency postpetition interest at the

                             16   contract rate (instead of the lower federal judgment rate as provided by settled Ninth Circuit

                             17   authority) and to reinstate its constituency’s above-market debt. In addition, the UCC’s unfounded

                             18   assertion that the Debtors have not engaged with the UCC rings hollow. As this Court itself has

                             19   appropriately noted, there is no compelling reason for the Debtors to engage in plan negotiations

                             20   with the UCC when the Debtors’ Plan always has provided for the payment of the claims of the

                             21   UCC’s constituency in full.

                             22                  Elliott’s and the TCC’s desire to trample the interests of other parties to pursue their

                             23   parochial goals is aptly demonstrated by the response of Mr. Frank Pitre, one of the lead plaintiffs’

                             24
                                  2
                                      Notably, the Ad Hoc Committee’s prior plan term sheet allocated $1.15 billion of the
                             25
                                      approximately $7.2 billion total amount to be distributed to the TCC’s constituencies for
                             26       attorneys’ fees. With the total amount to be distributed to the trust now increased to $14.5
                                      billion as provided in the Elliott Plan, one can only logically assume that the amount to be paid
                             27       for attorneys’ fees has increased by orders of magnitude.
                             28                                                     2

                             Case: 19-30088      Doc# 4119      Filed: 10/04/19      Entered: 10/04/19 11:59:22        Page 7 of
                                                                            33
                              1   attorneys, to Elliott when being advised of the Debtors’ recent settlement with the Ad Hoc

                              2   Committee of Subrogation Claimants (the “Ad Hoc Subrogation Group”), in which Mr. Pitre

                              3   stated “Let’s get our deal done and screw them all!”. See Email from Frank Pitre to Jeff Rosenbaum

                              4   of Elliott (Sept. 13, 2019, 10:12:51 am) (emphasis added), a copy of which is attached hereto as

                              5   Exhibit A.

                              6                 The substantial progress that the Debtors have made in the administration of these

                              7   Chapter 11 Cases and towards the timely and successful confirmation of the Debtors’ Plan is

                              8   undeniable. Simply by way of example:

                              9                       The Debtors effected a smooth transition into chapter 11, avoiding any
                                                       significant business disruptions or dislocations that are normally attendant to
                             10                        the commencement of any chapter 11 case;
                             11                       The Debtors promptly restored their trade credit and their relationships with
                             12                        their suppliers and business partners, at a substantial savings to their estates;
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13                       Despite objections by the TCC and the UCC, the Debtors established a $100
      767 Fifth Avenue




                                                       million fund for those fire victims with immediate need of housing assistance;
                             14

                             15                       The Debtors replaced substantially all of the members of their respective
                                                       Boards of Directors with individuals having significant safety, industry, and
                             16                        restructuring expertise;

                             17                       The Debtors retained a new Chief Executive Officer of PG&E Corp. and a
                                                       new Chief Executive Officer of the Utility, each with decades of safety and
                             18                        industry experience, and have made several other senior leadership changes
                             19                        with respect to their gas and electric businesses;

                             20                       The Debtors have implemented one of the most robust and comprehensive
                                                       noticing campaigns in chapter 11 history to provide wildfire claimants with
                             21                        more than adequate notice of the deadline and procedures for filing claims in
                                                       the Chapter 11 Cases;
                             22

                             23                       The Debtors reached a comprehensive settlement with 18 public entities (the
                                                       “Public Entities”), resolving all of their respective wildfire claims for an
                             24                        aggregate sum of $1 billion to be implemented pursuant to the Debtors’ Plan;
                             25
                                                      The Debtors reached a comprehensive settlement (the “Subrogation Claims
                             26                        Settlement”) with the Ad Hoc Subrogation Group resolving the
                                                       approximately $20 billion in asserted subrogation claims that relate to the 2017
                             27                        and 2018 wildfires (the “Subrogation Claims” and the holders of Subrogation

                             28                                                    3

                             Case: 19-30088      Doc# 4119      Filed: 10/04/19     Entered: 10/04/19 11:59:22        Page 8 of
                                                                            33
                                                        Claims, the “Subrogation Claimants”) for $11 billion, a 45% discount, to be
                              1                         implemented pursuant to the Debtors’ Plan; 3 and
                              2
                                                       As detailed below, the Debtors have obtained commitments for $14 billion in
                              3                         new equity capital, and recently received debt financing commitments for
                                                        $34.35 billion from leading money center banks to implement the Debtors’
                              4                         Plan on terms far superior to the financing related to the Elliott Plan.
                              5                  Moreover, just seven months after the inception of these Chapter 11 Cases, on
                              6   September 9, 2019, the Debtors filed their initial Joint Chapter 11 Plan of Reorganization [Dkt. No.
                              7   3841]. The Debtors quickly built on that plan, and on September 23, 2019, after fully documenting
                              8   their settlement with the Ad Hoc Subrogation Group, the Debtors filed the Debtors’ Plan.
                              9                  As noted, the Debtors’ Plan incorporates the two settlements, one with the Public
                             10   Entities and the other with the Ad Hoc Subrogation Group. In addition, the Debtors’ Plan renders
                             11   all funded debt unimpaired, despite the misleading and incorrect assertions in the Termination
                             12   Motion to the contrary. As expressly set forth in the Debtors’ Plan, even in the unlikely event that
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   the Debtors do not prevail on the applicability of postpetition interest at the federal judgment rate
      767 Fifth Avenue




                             14   to refinance funded debt as this Court recognized and as is plainly dictated by controlling Ninth
                             15   Circuit precedent (see In re Cardelucci, 285 F.3d 1231, 1234 (9th Cir. 2002)), and even if the
                             16   Debtors do not prevail on the fact that no make-whole amounts are payable under applicable law or
                             17   under the express terms of the relevant indentures, the Debtors’ Plan nevertheless provides that it
                             18   will be amended to render the funded debt claims unimpaired. And in that very unlikely event, the
                             19   Debtors have the funds to do so.
                             20                  As previously announced, the Debtors have received fully-executed equity
                             21   commitments in excess of their $14 billion target amount from a broad array of investors, including
                             22   current shareholders, for the equity portion of the Debtors’ Plan exit financing package. See
                             23   Debtors’ Form 8-K, dated September 30, 2019. Additionally, as reflected in Exhibit B annexed
                             24   hereto, the Debtors have obtained debt-financing commitments to fully fund the Debtors’ Plan,
                             25   3
                                      Ironically, while initially criticizing the Subrogation Claims Settlement, Elliott and the TCC
                             26       have adopted it wholesale in their proposed plan term sheet. See Elliott Plan Term Sheet, at p.
                                      2, 12, 16-17. Accordingly, the Debtors expect that the Ad Hoc Committee and the TCC will
                             27       not be objecting to the RSA Motion (as defined below).
                             28                                                     4

                             Case: 19-30088      Doc# 4119      Filed: 10/04/19     Entered: 10/04/19 11:59:22        Page 9 of
                                                                            33
                              1   including the refinancing of their existing high-coupon funded debt, at a substantially lower cost. 4

                              2   As demonstrated below, the Debtors’ debt and equity financing is substantially superior to the

                              3   purported commitments and debt reinstatement referenced in the Elliott Plan Term Sheet, and does

                              4   not strip value from the Debtors’ other stakeholders or impose undue and unnecessary expenses on

                              5   ratepayers.

                              6                   And, as noted at the September 24 Status Conference, the CPUC has commenced its

                              7   review process with respect to the Debtors’ Plan; and with estimation proceedings as to the Debtors’

                              8   Plan now limited to only one remaining wildfire claims class and proceeding on schedule, the

                              9   Debtors’ Plan is on track for confirmation prior to the June 30, 2020 deadline mandated in AB 1054.

                             10                   Remarkably, the Debtors have achieved these results and made this substantial

                             11   progress despite Elliott’s interference, including the destabilizing effect this interference has had on

                             12   the Debtors’ employees. Both prior to and after the commencement of these Chapter 11 Cases, the
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   Ad Hoc Committee led by Elliott has engaged in a calculated and deliberate effort to undermine the
      767 Fifth Avenue




                             14   Debtors’ ability to engage in constructive negotiations with their constituencies and to frustrate the

                             15   Debtors’ efforts to obtain legislative approval for low cost capital to fund their wildfire liabilities,

                             16   all for one singular purpose – not to assure or protect a recovery on their prepetition claims – but to

                             17   advance their strategic interests as potential investors to acquire the equity of the Reorganized

                             18   Debtors at a huge discount to market, at the expense of ratepayers and other stakeholders. These

                             19   activities include:

                             20                        Engaging in chapter 11 plan negotiations with a variety of constituencies
                                                        despite the Debtors’ Exclusive Periods being in effect;
                             21
                                                       Making long-term commitments to the Debtors’ union representatives,
                             22                         including committing to extending contract terms and wage increases in
                             23                         exchange for support for the Elliott Plan;

                             24

                             25   4
                                      The Debtors have commitments from leading money center banks to provide financing upon
                             26       the Debtors’ emergence from chapter 11 in the amount of $34.35 billion, consisting of $27.35
                                      billion of debt at the Utility and $7.0 billion at PG&E Corp. at pricing well-below that
                             27       contemplated by the Elliott Plan.
                             28                                                      5

                              Case: 19-30088       Doc# 4119      Filed: 10/04/19     Entered: 10/04/19 11:59:22         Page 10
                                                                            of 33
                                                       Engaging in a concerted lobbying effort in Sacramento to defeat any effort by
                              1                         the Debtors to obtain legislation for the issuance of equity-financed bonds to
                              2                         fund wildfire liabilities. See Exhibit C annexed hereto as merely one
                                                        example; and
                              3
                                                       Attempting to derail the settlement the Debtors achieved with the Ad Hoc
                              4                         Subrogation Group by seeking to purchase Subrogation Claims up until the
                                                        time the ink was dry on the execution pages of the Subrogation Claims
                              5
                                                        Settlement.
                              6                  Quite simply, Elliott and the Ad Hoc Committee have run roughshod over the
                              7   Debtors’ exclusivity rights and are now asking the Court to bless the last step – the filing and
                              8   solicitation of the Elliott Plan. These activities, undertaken for the sole purpose of advancing
                              9   Elliott’s and the Ad Hoc Committee’s economic interests and takeover scheme, should not be
                             10   countenanced by the Court, much less sanctioned by terminating the Debtors’ Exclusive Periods.
                             11   Such a result would be directly antithetical to the intent and purpose of chapter 11 and section 1121
                             12   of the Bankruptcy Code.
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13                  Further, fundamental flaws in the Elliott Plan also mandate that the Termination
      767 Fifth Avenue




                             14   Motion be denied. These flaws include:
                             15                        Reinstating high-coupon long-term debt so bondholders receive postpetition
                                                        interest at the contract rate, and above-market returns, when such debt could
                             16
                                                        easily be refinanced at substantially lower rates. This not only results in a
                             17                         several billion dollar windfall to Elliott and the other bondholders, but also a
                                                        needless imposition of billions of dollars on PG&E ratepayers and other
                             18                         parties in interest;
                             19                        Proposing to “true-up” existing equity held by employees and retirees (and not
                             20                         other shareholders) to avoid the massive dilution the Elliott Plan would impose
                                                        on all shareholders in direct violation of section 1129 of the Bankruptcy Code,
                             21                         which requires that a plan not unfairly discriminate, and seemingly in violation
                                                        of ERISA and other applicable law;
                             22
                                                       Enabling Elliott and the Ad Hoc Committee to acquire the equity of the
                             23
                                                        Reorganized Debtors at a substantial discount (approximately 17%) to the
                             24                         Elliott Plan’s implied equity value and to the value it attributes to the stock to
                                                        be distributed to fund the two wildfire trusts; and
                             25
                                                       Elliott and the Ad Hoc Committee misappropriating the role of the Debtors as
                             26                         estate representatives in seeking to settle claims against the Debtors without
                             27                         having obtained court authority, and effectively doing so entirely with “other
                                                        people’s money” (i.e., the public market equity value held by the Debtors’
                             28                                                     6

                              Case: 19-30088      Doc# 4119      Filed: 10/04/19      Entered: 10/04/19 11:59:22         Page 11
                                                                           of 33
                                                        current shareholders, including CalPERS, CalSTRS, T. Rowe Price,
                              1                         Vanguard, PG&E employees, and thousands of retail investors), all to further
                              2                         Elliott’s and the Ad Hoc Committee’s strategic investment interests.
                                                  The foregoing does not take into account the Debtors’ substantial net operating losses
                              3
                                  (“NOLs”) the Elliott Plan will jeopardize by reason of a change in control. It also does not take
                              4
                                  into account the obstacles the Elliott Plan will present to the CPUC approval process, including
                              5
                                  approval requirements by reason of a change in control, and the difficulty of Elliott’s ability to
                              6
                                  address the many pending issues before the CPUC that must be resolved prior to confirmation. The
                              7
                                  Debtors’ Plan does not present any of these risks or uncertainties, any one of which could jeopardize
                              8
                                  a timely and successful emergence from chapter 11.
                              9
                                                  Indeed, the unjustifiable economic windfall to the Ad Hoc Committee and the other
                             10
                                  bondholders under the Elliott Plan is plainly demonstrated by the following:
                             11

                             12
                                                    Elliot Plan Provision                                 Economic Benefit
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   Purchase of Reorganized PG&E Equity at 17% Discount                     $3.1 billion
      767 Fifth Avenue




                                  to Elliott Plan Value
                             14
                                  Postpetition Interest at Contract Rate vs. Federal                      $500 million
                             15   Judgment Rate
                             16   Present Value of Excess Payments Resulting From                         $1.3 billion
                                  Reinstatement vs. Refinancing
                             17
                                  Backstop Fees                                                           $670 million
                             18
                                  Total:                                                                  $5.570 billion
                             19
                                                  Further, the assertions made in the Termination Motion that granting the motion will
                             20
                                  dispense with the estimation proceedings are simply wrong. As an initial matter, even if exclusivity
                             21
                                  were terminated, the Debtors have the absolute right to continue to prosecute the Debtors’ Plan, as
                             22
                                  the Court has appropriately recognized. The Debtors’ Plan has the support of the Public Entities
                             23
                                  and the Subrogation Claimants, and absent a global settlement, requires that the claims of the TCC’s
                             24
                                  constituency be estimated. Those estimation proceedings are moving forward on a timely basis.
                             25
                                                  The Elliott Plan, even if allowed to proceed, also will still require estimation. The
                             26
                                  Debtors’ existing equity holders undoubtedly will contest the proposed treatment of the claims of
                             27
                                  the TCC’s constituency under the Elliott Plan, thereby requiring an estimation of those claims.
                             28                                                  7

                              Case: 19-30088      Doc# 4119       Filed: 10/04/19      Entered: 10/04/19 11:59:22        Page 12
                                                                            of 33
                              1   Rather than advancing these cases to a successful conclusion, a termination of exclusivity will have

                              2   precisely the opposite result. It will galvanize the parties to their own plan proposals and frustrate

                              3   any ability to achieve a comprehensive consensual resolution.

                              4                  One key fact has become abundantly clear. The TCC’s constituency has made it

                              5   quite apparent that it is viewing these cases solely from the perspective of the Debtors’ ability to

                              6   pay their claims, rather than providing any evidence to support the billions they are seeking. This,

                              7   obviously, is good enough for Elliott and the Ad Hoc Committee, each of which are more than

                              8   willing to give away other people’s money to enhance their own position. The Debtors, the only

                              9   parties with fiduciary duties to all constituencies, however, cannot and are not prepared to do the

                             10   same.

                             11                  As the Debtors have made clear since the inception of these Chapter 11 Cases, they

                             12   are ready, willing, and able to fairly and fully compensate the wildfire victims for their losses. As
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   fiduciaries for all constituencies, however, that cannot be done in the absence of legitimate evidence
      767 Fifth Avenue




                             14   being presented to support the billions of dollars that are being demanded, particularly where a

                             15   significant portion of those dollars will go to attorneys’ fees.

                             16                  The last outstanding obstacle to moving swiftly to confirmation of the Debtors’ Plan

                             17   is determining the magnitude of the Debtors’ liability to the TCC’s constituency to be addressed in

                             18   that plan. The appropriate mechanism to resolve this issue is not competing plans that will serve

                             19   only to polarize the parties. Rather, the status quo should be maintained until, at the very least, the

                             20   TCC and its constituents can provide actual evidence as to the magnitude of its constituency’s

                             21   claims, and that evidence can be appropriately evaluated.

                             22                  In denying the Ad Hoc Committee’s recent attempt to terminate the Debtors’

                             23   Exclusive Periods, even prior to the filing of the Debtors’ initial plan of reorganization on September

                             24   9, 2019, the Court stated as follows:

                             25                 The Debtors have placed before all a proposal that, if coaxed and guided to
                             26                 maturity should result in a proper outcome for all creditors without needing
                                                to deal with all of these other issues.
                             27

                             28                                                      8

                              Case: 19-30088      Doc# 4119       Filed: 10/04/19      Entered: 10/04/19 11:59:22       Page 13
                                                                            of 33
                              1   Memorandum Decision Regarding Motions to Terminate Exclusivity, August 16, 2019 [Dkt. No.

                              2   3569], at 4.

                              3                  As the Court recognized, since that Decision, the Debtors have made substantial

                              4   progress towards that “proper outcome,” and that effort and progress should not be derailed by a

                              5   competing plan that will surely frustrate any chance to achieve a global consensus.

                              6                  As the Debtors requested at the September 24 Status Conference, in view of the

                              7   current circumstances of these cases and the opportunity to achieve a fully consensual plan, the

                              8   Court should appoint a mediator to facilitate that process. This is particularly appropriate now,

                              9   where the TCC and its constituency have reduced their demand from a level well in excess of $20

                             10   billion to a level where perhaps differences can be bridged with the assistance of a skilled mediator

                             11   with expertise in restructurings in chapter 11 cases. As this Court is well-aware, mediation was

                             12   successful in the prior PG&E chapter 11 case and it can be successful here. This is not an effort to
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   delay nor will it prejudice any party in interest. Rather, it is a request that the Court undertake every
      767 Fifth Avenue




                             14   reasonable effort to assist the parties in achieving a fully consensual plan rather than dooming any

                             15   chance of accomplishing that goal by allowing competing plans and the litigation morass that will

                             16   undoubtedly unfold.

                             17                               The Termination Motion Should be Denied

                             18                  Like the Ad Hoc Committee’s prior efforts to terminate the Debtors’ Exclusive

                             19   Periods, the Termination Motion similarly fails to demonstrate cause to grant the extraordinary relief

                             20   requested as it ignores the considerable good faith progress – “major progress” as the Court recently

                             21   described – made by the Debtors to date with respect to the advancement of these Chapter 11 Cases.

                             22   Hr’g Tr. (Sept. 24, 2019) at 45:2 (emphasis added). As stated, in addition to achieving the two

                             23   fundamental settlements of their wildfire liabilities, the Debtors’ Plan is fair, equitable, rate neutral

                             24   to customers, complies with all of the requirements of the Bankruptcy Code and other applicable

                             25   law, and ensures that the Debtors remain on track for timely confirmation and emergence from

                             26   chapter 11 by June 30, 2019, as required under AB 1054.

                             27

                             28                                                      9

                              Case: 19-30088      Doc# 4119       Filed: 10/04/19      Entered: 10/04/19 11:59:22         Page 14
                                                                            of 33
                              1                  The Ad Hoc Committee and the TCC have not sustained and cannot sustain their

                              2   heavy burden required for the relief they are seeking.           Indeed, based upon the facts and

                              3   circumstances of these extraordinarily complex cases and the results the Debtors have achieved

                              4   since these Chapter 11 Cases were commenced, terminating the Debtors’ Exclusive Periods not only

                              5   would be unprecedented in cases of this nature, it would be counterproductive to reaching a global

                              6   resolution among the stakeholders and a substantial step backwards in the administration of these

                              7   cases, to the detriment and prejudice of all parties in interest, including the State of California. The

                              8   Court should not let this scenario unfold, particularly where it would facilitate Elliott and the other

                              9   members of the Ad Hoc Committee obtaining an unjustified windfall.

                             10                  The party seeking to terminate or modify a debtor’s exclusive periods bears the

                             11   burden of proof because it is the moving party who seeks the extraordinary relief to change the

                             12   status quo. The burden of proof is a “heavy one” and termination of a debtor’s exclusive periods
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   should be granted “neither routinely nor cavalierly.” In re Energy Conversion Devices, Inc., 474
      767 Fifth Avenue




                             14   B.R. 503, 508 (Bankr. E.D. Mich. 2012) (“Therefore, ‘cause’ to reduce the exclusivity period should

                             15   only be found in extraordinary circumstances.”); see also In re Lichtin/Wade, L.L.C., 478 B.R. 204,

                             16   215 (Bankr. E.D.N.C. 2012) (the Court “maintains the position that considering termination of an

                             17   exclusivity period is a ‘serious matter’ and termination ‘should be granted neither routinely nor

                             18   cavalierly’”) (quoting In re Fountain Powerboat Indust., Inc., 2009 WL 4738202, *6 (Bankr.

                             19   E.D.N.C. Dec. 4, 2009)); Matter of Fansteel, Inc., No. 16-01823-ALS11, 2017 WL 782865, at *3

                             20   (Bankr. S.D. Iowa Feb. 28, 2017) (“A survey of case law reveals that finding cause to reduce or

                             21   terminate exclusivity is the exception, not the rule.”).

                             22                  Although Courts often discuss much of the same criteria that is examined in

                             23   connection with requests to extend exclusivity, see, e.g., In re New Meatco Provisions, No. 2:13-

                             24   BK-22155-PC, 2014 WL 917335 at *2 (Bankr. C.D. Cal. Mar. 10, 2014) (citing the nine Dow

                             25   Corning factors to determine whether there is cause to extend or reduce exclusivity), Courts

                             26   typically have found cause to terminate a debtor’s exclusive periods only where the following

                             27   circumstances exist: (a) gross mismanagement of the debtor’s operations; (b) acrimonious relations

                             28                                                     10

                              Case: 19-30088      Doc# 4119       Filed: 10/04/19     Entered: 10/04/19 11:59:22         Page 15
                                                                            of 33
                              1   between the debtors’ principals; and (c) use of the exclusive periods to force creditors to accept an

                              2   unsatisfactory or unconfirmable plan. See In re Texaco, Inc., 81 B.R. 806, 812 (Bankr. S.D.N.Y.

                              3   1988) (“In those cases where the exclusivity periods were reduced, factors such as gross

                              4   mismanagement of the debtor’s operations or acrimonious feuding between the debtor’s principals

                              5   were major obstacles to a successful reorganization and were regarded as ‘cause’ for the reduction

                              6   of the exclusivity periods.”) (internal citations omitted); see also In re Situation Mgmt. Systems,

                              7   Inc., 252 B.R. 859, 863 (Bankr. D. Mass. 2000) (same); Matter of Fansteel, Inc., No. 16-01823-

                              8   ALS11, 2017 WL 782865, at *3 (denying creditors committee’s motion to terminate exclusive

                              9   periods where there was no evidence that the time period since filing had been used by the debtors

                             10   to coerce creditors to accept a plan, no delay in filing a plan as required by the Bankruptcy Code,

                             11   no allegations of mismanagement or evidence of such conduct, and no evidence of an acrimonious

                             12   relationship between the debtors’ principals); In re Fountain Powerboat Indust., Inc., 2009 WL
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   4738202, at *6 (denying creditor’s motion to terminate exclusivity due to, among other things, a
      767 Fifth Avenue




                             14   lack of any showing or allegations of gross mismanagement of the debtors or feuding between the

                             15   debtor’s principals); In re Standard Mill Ltd. P'ship, No. BKY 4-96-2656, 1996 WL 521190, at *1

                             16   (Bankr. D. Minn. Sept. 12, 1996) (“For example, factors such as the gross mismanagement of the

                             17   debtor’s operations, the debtor’s failure to negotiate with creditors in good faith, the debtor’s use of

                             18   the exclusivity period to force creditors to accept a patently unconfirmable plan, and acrimonious

                             19   feuding between the debtor’s principals have constituted ‘cause’ to reduce the exclusivity period

                             20   when they amounted to ‘major obstacles to a successful reorganization.’”).             None of these

                             21   circumstances are present here.

                             22         I.      The Debtors Have Made Significant Progress towards Confirmation of Their
                             23                 Plan and a Successful and Timely Emergence from Chapter 11.
                                                 The amount of progress that the Debtors have achieved towards confirmation of
                             24
                                  the Debtors’ Plan and their timely emergence from chapter 11 cannot be overstated. As the Court
                             25
                                  is aware, the Debtors have achieved two critical settlements of their wildfire liabilities to be
                             26
                                  satisfied and discharged pursuant to the Debtors’ Plan. The first settlement fully resolves all of
                             27

                             28                                                     11

                              Case: 19-30088      Doc# 4119       Filed: 10/04/19     Entered: 10/04/19 11:59:22         Page 16
                                                                            of 33
                              1   the wildfire claims held by the 18 settling Public Entities for the aggregate amount of $1 billion.

                              2   The second settlement, which is to be presented for approval to the Court at the hearing on October

                              3   23, 2019 [Dkt. No. 3992] (the “RSA Motion”), fully resolves all of the claims held by Subrogation

                              4   Claimants in the asserted amount of approximately $20 billion for consideration in the amount of

                              5   $11 billion, representing a 45% reduction. In addition, the Subrogation Claims Settlement – a true

                              6   settlement and compromise by the Debtors of the Debtors’ liabilities, that was the product of

                              7   months of arms’ length and good faith negotiations between adverse parties – dispenses with the

                              8   pending estimation proceedings with respect to the Subrogation Claims, thereby significantly

                              9   limiting the scope, cost, and expense of those proceedings and furthering the ability of those

                             10   proceedings to move forward on a timely basis. These settlements significantly advance the

                             11   Debtors’ path to confirmation of the Debtors’ Plan and their successful emergence from chapter

                             12   11 on a schedule that will meet the June 30, 2020 deadline established under AB 1054. The
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   Debtors’ Plan includes the following:
      767 Fifth Avenue




                             14                       Compensation of wildfire victims and certain limited public entities from a
                                                       trust funded for their benefit in an amount to be determined in an estimation
                             15                        proceeding not to exceed $8.4 billion;
                             16                       Compensation of insurance subrogation claimants from a trust funded for
                             17                        their benefit in the amount of $11 billion in accordance with the terms of the
                                                       Subrogation Claims Settlement and Restructuring Support Agreement (as
                             18                        defined in the RSA Motion);

                             19                       Payment of $1 billion in full settlement of the claims of the Public Entities
                                                       relating to the wildfires;
                             20

                             21                       Payment in full, with interest at the federal judgment rate, of all prepetition
                                                       funded debt obligations, all prepetition trade claims and all employee-related
                             22                        claims;
                             23                       Assumption of all power purchase agreements and community choice
                             24                        aggregation servicing agreements;

                             25                       Assumption of all pension obligations, other employee obligations, and
                                                       collective bargaining agreements with labor;
                             26

                             27                       Future participation in the state wildfire fund established by Assembly Bill
                                                       1054; and
                             28                                                    12

                              Case: 19-30088      Doc# 4119      Filed: 10/04/19     Entered: 10/04/19 11:59:22        Page 17
                                                                           of 33
                              1                        Satisfaction of the requirements of Assembly Bill 1054.
                              2                  The Debtors’ Plan also is backed by equity commitments of $14 billion from a
                              3   broad array of investors, including current shareholders, bondholders, and parties not currently
                              4   invested in the Debtors’ equity or debt securities. See Debtors’ Form 8-K, dated September 30,
                              5   2019.    These equity commitments serve as the foundation for the equity portion of a
                              6   comprehensive financing package that will fund the Debtors’ Plan and the Debtors’ timely
                              7   emergence from chapter 11. In addition, as noted, the Debtors have received commitments from
                              8   several leading money center banks in the aggregate amount of $34.35 billion to provide the debt
                              9   portion of the Debtors’ Plan funding. These equity and debt commitments are substantially
                             10   superior to those described in connection with the Elliott Plan. For example, the Debtors’ equity
                             11   commitments provide them with the flexibility to raise market-priced equity in the public and
                             12   private debt markets while still ensuring that the needed capital will be available if those offerings
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   are not able to be effected. Moreover, with the Debtors’ committed financing, the Debtors’ current
      767 Fifth Avenue




                             14   shareholders at a minimum retain approximately 33% of the post-emergence equity (as compared
                             15   to 0.1% under the Elliott Plan). That is the consequence of Elliott effectively transferring the
                             16   public market equity value to the TCC’s trust to buy their support for Elliott’s proposed takeover
                             17   of the Debtors. Additionally, with the CPUC review process now underway, the Debtors’ Plan is
                             18   on track to meet the June 30, 2020 deadline imposed by AB 1054.
                             19                  With the filing of the Debtors’ Plan and the achievement of the Subrogation Claims
                             20   Settlement, the only principal obstacle to confirmation of the Debtors’ Plan is the determination,
                             21   either consensually or through the currently pending estimation proceedings, of the Debtors’
                             22   aggregate liability to the uninsured and underinsured claimants and certain limited public entities
                             23   represented by the TCC.       As the Debtors have stated repeatedly, and despite the TCC’s
                             24   representations to the contrary, the Debtors are committed to working with the TCC, its
                             25   professionals, and attorneys for individual groups of claimants to reach a fair and satisfactory
                             26

                             27

                             28                                                     13

                              Case: 19-30088      Doc# 4119       Filed: 10/04/19     Entered: 10/04/19 11:59:22         Page 18
                                                                            of 33
                              1   resolution of their constituencies’ claims to further advance the administration of these Chapter

                              2   11 Cases and expedite recoveries and distributions to all wildfire claimants. 5

                              3                  Contrary to the mischaracterizations in the Termination Motion, the Debtors’ Plan

                              4   hardly is a placeholder; rather it is a fully-funded, confirmable plan, the product of extensive

                              5   negotiations by the Debtors with adverse constituencies, and it represents a viable path forward

                              6   for the successful conclusion of these cases. As an initial matter, the TCC and Ad Hoc Committee

                              7   appear to deliberately misconstrue what constitutes impairment under a chapter 11 plan, or have

                              8   a fundamental misunderstanding of the law and what constitutes impairment. It is absolutely clear

                              9   that under all circumstances the unsecured funded debt claims in Class 3B of the Debtors’ Plan

                             10   are unimpaired within the meaning of section 1124 of the Bankruptcy Code. Simply put, because

                             11   Ninth Circuit law plainly prescribes postpetition interest at the federal judgment rate as this Court

                             12   itself appropriately noted in citing to In re Cardelucci, 285 F.3d 1231 (9th Cir. 2002),6 and because
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   neither the applicable prepetition funded debt agreements nor applicable law require the payment
      767 Fifth Avenue




                             14   of make-whole premiums on a refinancing as provided in the Debtors’ Plan, the unsecured funded

                             15   debt claims are unimpaired – there can be no other conclusion. Indeed, under these circumstances,

                             16   there is no economic justification to treat funded debt claims otherwise, and particularly no reason

                             17   to reinstate those claims as set forth in the Elliott Plan, which would provide the Ad Hoc

                             18   Committee and other bondholders with an unjustified windfall and would impose billions of

                             19   dollars of costs on ratepayers and others. 7

                             20

                             21
                                  5
                                      Notwithstanding their assertions to the contrary, the Debtors and their advisors have
                             22       participated in literally dozens of meetings and discussions with the TCC throughout the
                                      Chapter 11 Cases, which the TCC’s own advisors confirmed in depositions and described the
                             23       overall level of engagement of the Debtors and their advisors as “positive”. See Tr. Brent C.
                                      Williams (Oct. 3, 2019), a copy of which is attached hereto as Exhibit D, at 9:24-11:21.
                             24
                                  6
                             25       See Hr’g Tr. (Aug. 13, 2019) at 85:23-25, 86: 1-24.
                                  7
                             26       The Debtors do not comprehend how TURN, with an express mission to represent the interests
                                      of individual, small business, and other ratepayers, and to protect customers, could rationally
                             27       support termination of the Exclusive Periods to allow the Elliott Plan to move forward.
                             28                                                     14

                              Case: 19-30088      Doc# 4119       Filed: 10/04/19     Entered: 10/04/19 11:59:22        Page 19
                                                                            of 33
                              1                  Nevertheless, the Debtors’ Plan makes it clear that, in the unlikely event the Court

                              2   determines that a holder of a funded debt claim is entitled to the payment of a make-whole

                              3   premium or similar amount, or that postpetition interest is payable at a rate other than the federal

                              4   judgment rate, the Debtors will amend their plan to render funded debt claims unimpaired as a

                              5   result of those determinations. Debtors’ Plan, at § 4.16. The Court has made it clear that it will

                              6   resolve these issues well in advance of confirmation, thereby obviating any possible concern that

                              7   these issues could be an impediment to confirmation of the Debtors’ Plan.

                              8                  Further, the Debtors’ Plan does not in any way violate or run afoul of the absolute

                              9   priority rule. The assertions made to the contrary in the Termination Motion that conveniently, or

                             10   perhaps deliberately, neglect to refer to the complete provisions of section 1129(b)(2)(B) of the

                             11   Bankruptcy Code, are wrong as a matter of fact and law. Under the Debtors’ Plan, all Wildfire

                             12   Claims, including those in Class 5B-III held by the TCC’s constituency, will be paid in full, either
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   by consensual resolution or as estimated in connection with the currently pending proceedings, all
      767 Fifth Avenue




                             14   as required by AB 1054. Under these circumstances, the issue of impairment is irrelevant, and

                             15   there is absolutely no prohibition on existing equity receiving a distribution under the Debtors’

                             16   Plan, whether or not the classes of wildfire claims vote to accept the Debtors’ Plan. Section

                             17   1129(b)(2)(B)(i), which the Termination Motion simply ignores, makes it abundantly clear that

                             18   where, as here, all Wildfire Claims are being paid in full, a distribution to junior classes, including

                             19   existing equity, is entirely permissible. See In re Arnold, 471 B.R. 578, 594 (Bankr. C.D. Cal.

                             20   2012) (“In other words, a plan may not give ‘property’ to the holders of any junior claims or

                             21   interests ‘on account of’ those claims or interests, unless all classes of senior claims either receive

                             22   full value of their claims or give their consent.”).

                             23                  With now two of the three wildfire claim constituencies supporting confirmation

                             24   of the Debtors’ Plan, committed equity and debt financing assured, the CPUC approval process

                             25   underway, and the estimation proceedings moving forward expeditiously, the Debtors have clearly

                             26   demonstrated the type of progress that this Court and others have found to warrant a continuation

                             27   of the Exclusive Periods. In re Pine Run Tr., Inc., 67 B.R. 432, 435 (Bankr. E.D. Pa. 1986)

                             28                                                      15

                              Case: 19-30088      Doc# 4119       Filed: 10/04/19        Entered: 10/04/19 11:59:22       Page 20
                                                                            of 33
                              1   (extending the debtor’s exclusive periods because “substantial progress has been made in

                              2   negotiations that, all concede, are critical to a successful reorganization.”); In re Express One

                              3   Intern., Inc., 194 B.R. 98, 101 (Bankr. E.D. Tex. 1996) (“The issue to be determined, however, is

                              4   not whether some other plan may exist which provides greater recovery; the issue is whether

                              5   debtor has been diligent in its attempts to reorganize.”). 8 Here it is not an issue of greater creditor

                              6   recoveries, as the Debtors’ Plan will pay both the noteholders and the wildfire claimants

                              7   represented by the TCC in full; rather, it is a question of whether the Court will countenance one

                              8   creditor group – led by Elliott – recovering more than what it is entitled to under the law, to the

                              9   detriment of other stakeholders. Accordingly, the Termination Motion should be denied.

                             10         II.     The Elliott Plan Does Not Represent a Settlement or Good Faith Resolution of
                             11                 the Wildfire Claims, is Designed Solely to Enrich the Members of the Ad Hoc
                                                Committee, and is Not Viable.
                             12
Weil, Gotshal & Manges LLP




                                                A.      The Elliott Plan Is Not a Settlement or Good Faith Resolution of the
 New York, NY 10153-0119




                             13                         Wildfire Claims.
      767 Fifth Avenue




                                                  It is apparent that the Elliott Plan does not represent a true settlement or resolution
                             14
                                  of the claims of individual Wildfire claimants and will not expedite or advance these cases forward
                             15
                                  in any meaningful or beneficial way.
                             16
                                                  As the Court appropriately observed, the supposed “settlement” between the Ad
                             17
                                  Hoc Committee and the TCC is not a settlement of any dispute between parties that are genuinely
                             18
                                  adverse to each other. Hr’g Tr. (Sept. 24, 2019) at 63:5-7 (Court: “My question to you is what is
                             19

                             20
                                  8
                                      In the Termination Motion, the parties state that because the TCC now supports termination
                             21       of exclusivity to pursue the Elliott Plan that alone should serve as a basis to terminate the
                             22       Debtors’ Exclusive Periods. The case law, however, is clear that the promise of a plan from
                                      a creditor that is dissatisfied with the debtor’s plan is not cause to terminate the Exclusive
                             23       Periods. See In re Energy Conversion Devices, Inc., 474 B.R. 503, 508 (Bankr. E.D. MI
                                      2012) (“Where creditors and parties in interest argue for termination of the exclusivity period
                             24       on the basis that they are prepared to offer more favorable plans if the court were to terminate
                                      the exclusivity period, that does not constitute sufficient cause to cut short the debtor’s
                             25       window of opportunity opened by Congress 11 U.S.C. § 1121(b) and (c).”); In re Fountain
                             26       Powerboat Indust., Inc., 2009 WL 4738202, *7 (Bankr. E.D.N.C. Dec. 4, 2009) (“[Section
                                      1121(d)] was specifically legislated by Congress and the Court should not without sufficient
                             27       cause, reduce the time limits based solely on the largest creditor’s dissatisfaction with the
                                      proposed plan.”) (emphasis added).
                             28                                                     16

                              Case: 19-30088       Doc# 4119      Filed: 10/04/19      Entered: 10/04/19 11:59:22          Page 21
                                                                            of 33
                              1   the discrete settlement between the bondholders and the TCC? There’s nothing to settle, is there?

                              2   There’s no dispute to begin with.”). Rather, this purported settlement is nothing more than an

                              3   agreement between the Ad Hoc Committee and the TCC to distribute the Debtors’ estates’ assets

                              4   to enrich their own constituencies. It should not be respected or given any weight. See e.g.,

                              5   Funderburg v. United States, No. C 02-05461 JW, 2004 WL 3080343, at *1 (N.D. Cal. Dec. 6,

                              6   2004) (denying motion to approve settlement holding that “the Court is sensitive to the fact that

                              7   the proposed settlement is not the product of a typical arms-length negotiation between parties

                              8   with adverse interests.”); Scottsdale Ins. Co. v. Dickstein Shapiro LLP, 389 F. Supp. 3d 794, 829

                              9   (C.D. Cal. 2019) (“An allocation that is collusive, and not the result of adverse negotiations

                             10   between parties with competing interests, is suspect under California law, and the settlement and

                             11   allocation should be rejected.”); Healthpoint, Ltd. v. Comm’r, 102 T.C.M. (CCH) 379 (T.C. 2011)

                             12   (“The requirement that parties involved in settlement negotiations be adverse is a factor in
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   determining whether the final agreement reflected the true intentions of the parties involved.”);
      767 Fifth Avenue




                             14   Peter Culley & Assocs. v. Superior Court, 10 Cal. App. 4th 1484, 1498, 13 Cal. Rptr. 2d 624

                             15   (1992), as modified on denial of reh’g (Dec. 16, 1992) (“Where the parties have purported to settle

                             16   an imaginary dispute over allocation, that allocation should be given no special treatment in an

                             17   indemnity action.”).

                             18                  Furthermore, there is no explanation in the Termination Motion or the Elliott Plan

                             19   as to how the Ad Hoc Committee and the TCC reached their agreement on the total amount of the

                             20   Debtors’ estates to be distributed for the benefit of individual Wildfire Claimants or why the

                             21   funded debt claims should be reinstated at a cost of billions of dollars. See Tr. Brent C. Williams

                             22   (Oct. 3, 2019) at 44:11-46:25, 51:7-53:3, 60:24-63:6. As described in the RSA Motion, the

                             23   Debtors entered into the Subrogation Claims Settlement after months of good faith and arms’

                             24   length negotiations and after having evaluated and assessed the underlying claims information

                             25   provided to the Debtors by the Ad Hoc Subrogation Group during and after formal mediations

                             26   between the two parties. The Debtors, as estate fiduciaries, then weighed this potential exposure

                             27   against the costs, burdens, and uncertainties of further litigation and determined that settling the

                             28                                                    17

                              Case: 19-30088      Doc# 4119      Filed: 10/04/19     Entered: 10/04/19 11:59:22        Page 22
                                                                           of 33
                              1   Subrogation Claims was a prudent exercise of business judgment on behalf of the Debtors and all

                              2   parties in interest in these cases. The Termination Motion and the Elliott Plan are devoid of any

                              3   information as to what claims information and data was reviewed by the Ad Hoc Committee

                              4   before they agreed to distribute approximately $14.5 billion in estate assets to satisfy individual

                              5   Wildfire Claims and to put those billions of dollars of assets under the complete control of the

                              6   TCC’s designees. There is also no information as to how much of those funds are allocated to

                              7   attorneys’ fees.

                              8                  What has become clear, however, is that no substantive evidence was reviewed by

                              9   the Ad Hoc Committee as part of their purported assessments of the wildfire claims and in

                             10   connection with their negotiations with the TCC. See Tr. Brent C. Williams (Oct. 3, 2019) at 17:8-

                             11   18:1, 21:13-23; 23:1-35:12, 37:8-43:24, 60:5-64:16, 87:16-24, 130:4-25. Rather, the Ad Hoc

                             12   Committee and the TCC simply decided how much distributable value was available and allocated
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   as they saw fit, and in a way that would ensure the bondholders received postpetition contract rate
      767 Fifth Avenue




                             14   interest and reinstatement of their high coupon debt. Id. at 51:7-53:3, 60:5-64:16, 67:24-68:22.

                             15   And similarly, the TCC, in agreeing to this compromise, did not consider the make-whole issues,

                             16   refinancing, or postpetition interest at the contract rate, obviously being satisfied to provide the

                             17   bondholders with unjustifiable returns at the expense of others in exchange for their $14.5 billion.

                             18   See Id. 44:16-46:6.

                             19                  The United States Court of Appeals for the Second Circuit’s opinion in In re Smart

                             20   World Technologies, 423 F.3d 166 (2d Cir. 2005), is particularly instructive here. In Smart World,

                             21   the Second Circuit reversed a decision of the Bankruptcy Court and the District Court that had

                             22   authorized creditors to settle an adversary proceeding commenced against the debtor despite the

                             23   debtor’s objection to the settlement. In ruling on the appeal, the Second Circuit noted that the

                             24   express language of Bankruptcy Rule 9019 authorizes only the trustee or debtor in possession to

                             25   bring a motion for settlement and further stated:

                             26                 That [Bankruptcy Rule 9019] vests authority to settle or compromise solely
                             27                 in the debtor-in-possession is hardly surprising in light of the numerous

                             28                                                       18

                              Case: 19-30088         Doc# 4119   Filed: 10/04/19       Entered: 10/04/19 11:59:22      Page 23
                                                                           of 33
                                                  provisions in the Bankruptcy Code establishing the debtor’s authority to
                              1                   manage the estate and its legal claims.
                              2
                                  443 F.2d at 174.
                              3
                                                   The Second Circuit went on to note that the debtor is the only fiduciary for all
                              4
                                  parties in interest:
                              5

                              6                   Similarly, the debtor’s duty to wisely manage the estate’s legal claims is
                                                  implicit in the debtor’s role as the estate’s only fiduciary. See Wolf v.
                              7                   Weinstein, 372 U.S. 633, 649–50, 83 S.Ct. 969, 10 L.Ed.2d 33 (1963)
                                                  (observing that debtor-in-possession has fiduciary duty to the estate).
                              8
                                  443 F.3d at 175.
                              9

                             10                    In rejecting the settlement proffered by the creditors, the Smart World

                             11   Court concluded:

                             12                   In short, Rule 9019, which by its terms permits only the debtor-in-
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                                  possession to move for settlement, is in complete harmony with the
                             13
                                                  provisions of the Bankruptcy Code delineating the chapter 11 debtor’s role.
      767 Fifth Avenue




                             14                   It is the debtor-in-possession who controls the estate’s property, including
                                                  its legal claims, and it is the debtor-in-possession who has the legal
                             15                   obligation to pursue claims or to settle them, based upon the best interests
                                                  of the estate.
                             16
                                  Id.
                             17
                                                   Despite what has been asserted by the Ad Hoc Committee, the Elliott Plan will not
                             18
                                  eliminate the pending estimation proceedings. First, even if exclusivity were terminated to permit
                             19
                                  the filing of the Elliott Plan, the Debtors’ Plan will continue to be prosecuted. The Debtors’ Plan,
                             20
                                  assuming a consensual resolution cannot be achieved with the TCC, requires estimation of the
                             21
                                  Debtors’ liability to the TCC’s constituency and those estimation proceedings are ongoing.
                             22
                                  Secondly, the Elliott Plan also would require estimation of the Debtors’ liability to the TCC’s
                             23
                                  constituency. As the Court noted, existing equity holders will challenge the Elliott Plan’s
                             24
                                  treatment of the TCC’s constituency, requiring estimation in the context of, at the very least, a
                             25
                                  contested cramdown hearing.9 Permitting the Elliott Plan to go forward will eliminate nothing
                             26
                                  9
                             27         See Hr’g Tr. (Aug. 12, 2019) 7:1-13 (Court: “Don’t you think there’s one risk, though, and
                                        that is that we end up with a skirmish going on between equity factions? In other words, if we
                             28                                                      19

                              Case: 19-30088        Doc# 4119      Filed: 10/04/19    Entered: 10/04/19 11:59:22        Page 24
                                                                             of 33
                              1   with respect to estimation, and also will exacerbate litigation and the costs, expenses, and delay

                              2   necessarily attendant thereto.

                              3                  B.     The Elliott Plan is Designed to Enrich Elliott and the Other Noteholders
                                                        and to Allow the Members of the Ad Hoc Committee to Seize Control of
                              4                         the Debtors at a Substantial Discount to Current Values.
                              5                   Despite the Ad Hoc Committee’s altruistic rhetoric, the Elliott Plan is nothing more
                              6   than a transparent attempt to effect a hostile takeover of the Debtors at a substantial discount to
                              7   the value the Elliott Plan itself ascribes to the equity of the Reorganized Debtors, and to receive
                              8   an excessive and unjustified windfall on the Ad Hoc Committee’s prepetition claims – all at a cost
                              9   of billions of dollars to ratepayers and other parties in interest. This is in addition to the
                             10   approximate $670 million of commitment fees that would be payable to the members of the Ad
                             11   Hoc Committee if exclusivity is terminated.
                             12                   Ad Hoc Committee Equity Investment. As set forth in the Elliott Plan, the Ad Hoc
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   Committee proposes to acquire 59.3% of the equity of the Reorganized Debtors for $15.5 billion.
      767 Fifth Avenue




                             14   This implies a total equity value of $26 billion. However, the Elliott Plan also values the 40.6%
                             15   of the equity to be issued to the two wildfire trusts at $12.75 billion, implying a “plan value” of
                             16   $31.4 billion. Thus, Elliott is proposing to acquire its equity at a 17% discount, or greater than a
                             17   $3 billion discount, to its own plan value and to the value of the equity the Elliott Plan proposes
                             18   to distribute to Subrogation Claimants and the TCC’s constituency. 10 To put that in perspective,
                             19   the in excess of $3 billion discount that Elliott and the Ad Hoc Committee are seeking to divert to
                             20   their own coffers represents almost 60% of the Debtors’ current equity market capitalization.
                             21   Moreover, if the Elliott Plan provided for the new equity in the Reorganized Debtors to be
                             22
                                       – if your proposal or the debtors’ proposal is generally acceptable to the fire victims…and that
                             23        we’re stuck because there’s a confirmation battle over cramdown and equity?...And that does
                                       open up – that is more likely, it seems to me, than less likely if we have a competing plan.”)
                             24        (emphasis added).
                             25   10
                                       Elliott has admitted to this in the deposition of Mr Rosenbaum, the portfolio manager of Elliott
                             26        responsible for Elliott’s PG&E investment, conducted yesterday. See Tr. of Jeff Rosenbaum
                                       (Oct. 3, 2019) at 27:3-11, 34:11-25, 40:13-23, the relevant pages of which are attached hereto
                             27        as Exhibit E.
                             28                                                      20

                              Case: 19-30088       Doc# 4119       Filed: 10/04/19    Entered: 10/04/19 11:59:22       Page 25
                                                                             of 33
                              1   purchased by the Ad Hoc Committee at its “plan value” then the value available for existing

                              2   shareholders under the Elliott Plan would be 100 times greater than what is presently proposed by

                              3   the TCC and the Ad Hoc Committee.

                              4                  When compared to the equity financing commitments the Debtors have received,

                              5   the disparity in value is even more egregious. The Debtors’ commitments for equity in the

                              6   Reorganized Debtors are priced at $14 per share, with the Debtors not being locked in, and having

                              7   the ability to sell that equity at even higher amounts in the market or through a rights offering.

                              8                  Needless Reinstatement of Above Market High Interest Rate Long-Term Notes.

                              9   The Elliott Plan also proposes to reinstate, rather than refinance, approximately $15.8 billion of

                             10   long-term unsecured notes, the lion’s share of which are held by the Ad Hoc Committee. By

                             11   proposing to reinstate their existing, above-market long-term notes, instead of refinancing them

                             12   as easily can be accomplished at current, significantly lower interest rates and more advantageous
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   terms as proposed under the Debtors’ Plan, the Elliott Plan will enrich the members of the Ad Hoc
      767 Fifth Avenue




                             14   Committee and other bondholders by approximately $170 million per year over the life of those

                             15   notes, resulting in nearly $1.5 billion (on a net present value basis) unnecessarily and unjustifiably

                             16   being borne by ratepayers. The Bankruptcy Code does not require reinstatement of the funded

                             17   debt claims in order to be rendered unimpaired or to satisfy the absolute priority rule. Further, as

                             18   noted, the Debtors will demonstrate that under applicable law and the express provisions of the

                             19   applicable indentures, no make-whole payments are required with respect to the funded debt the

                             20   Debtors’ Plan proposes to refinance.

                             21                  Payment of Unwarranted Contract Interest Rates.                Not surprisingly, the

                             22   unnecessary reinstatement of funded debt as provided in the Elliott Plan also requires the payment

                             23   of postpetition interest at the contract rate, at a cost of approximately $500 million, again to be

                             24   borne by ratepayers and other stakeholders. Conversely, as stated, the Debtors’ Plan provides for

                             25   refinancing of the funded debt claims with new debt at substantially lower interest rates and,

                             26   consistent with controlling Ninth Circuit law, provides for the payment of postpetition interest at

                             27   the federal judgment rate. In re Cardelluci, 285 F.3d at 1231.

                             28                                                     21

                              Case: 19-30088      Doc# 4119       Filed: 10/04/19     Entered: 10/04/19 11:59:22         Page 26
                                                                            of 33
                              1                  The Elliott Plan proposes to reinstate the Ad Hoc Noteholders’ funded debt claims

                              2   for obvious reasons and again as part of the self-serving bargain the TCC and the Ad Hoc

                              3   Committee have concocted. It will enable noteholders to needlessly receive nearly $1.5 billion in

                              4   post-effective date interest and approximately $500 million in postpetition interest, all at the

                              5   expense of PG&E ratepayers and the Debtors’ other economic stakeholders.

                              6                 C.     The Elliott Plan Discriminates Unfairly in Violation of Section
                                                       1123(a)(4) of the Bankruptcy Code and, Therefore, Fails to Satisfy the
                              7                        Requirements of Section 1129(a)(1) of the Bankruptcy Code.
                              8                  Section 1123(a)(4) of the Bankruptcy Code provides that a chapter 11 plan shall:

                              9                  Provide the same treatment for each claim or interest of a particular class,
                             10                  unless the holder of a particular claim or interest agrees to a less favorable
                                                 treatment of such particular claim or interest.
                             11
                                  11 U.S.C. § 1123(a)(4).
                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                                 Section 1129(a)(1) of the Bankruptcy Code provides that the Court shall confirm a
                             13
      767 Fifth Avenue




                             14   plan only if the plan complies with all of the provisions of the Bankruptcy Code. 11 U.S.C. §

                             15   1129(a)(1). The Elliott Plan plainly violates section 1123(a)(4) of the Bankruptcy Code in its

                             16   proposed treatment of PG&E Corp. common stockholders, and is thus unconfirmable.
                             17                  As noted in the Classification/Treatment/Voting section on page 6 of the Elliott
                             18
                                  Plan Term Sheet, holders of existing PG&E common stock are to retain their ownership “subject
                             19
                                  to dilution on account of the Reorganized PG&E Corp. Common Stock issued pursuant to the
                             20
                                  New Money Reorganized PG&E Common Stock Issuance.” Page 24 of the Elliott Plan Term
                             21

                             22   Sheet, however, provides that a select portion of existing PG&E common stock held only by

                             23   employees and retirees will be completely protected from any such dilution. More specifically,

                             24   the Section of the Elliott Plan Term Sheet entitled “Other Employee Matters” on page 24 provides
                             25
                                  as follows:
                             26
                                                [F]ollowing the Effective Date, the new PG&E Corp. Board shall further
                             27                 revise the applicable employee compensation programs such that all PG&E
                             28                                                     22

                              Case: 19-30088     Doc# 4119       Filed: 10/04/19     Entered: 10/04/19 11:59:22         Page 27
                                                                           of 33
                                                 Corp. common stock currently held by employees and retirees in pension
                              1                  accounts, 401(k) accounts and company-sponsored plans will be trued-up
                              2                  for any dilution on account of the [Elliott] Plan with new equity issuances
                                                 within 90 days after the Effective Date.
                              3
                                                 The Debtors, of course, desire to treat their employees and retirees as favorably as the
                              4
                                  law allows, but this type of plan provision designed to gain the support of the Unions is simply not
                              5

                              6   permitted under the Bankruptcy Code. The Debtors further understand that the Elliott Plan’s

                              7   proposed discriminatory treatment of employee and retiree held equity may be impermissible under

                              8   applicable tax and ERISA law, which, among other things, impose limitations on contributions to
                              9   tax qualified pension plans. This unfair discrimination within the existing equity class plainly does
                             10
                                  not comply with section 1123(a)(4) and other applicable non-bankruptcy law, thereby rendering the
                             11
                                  Elliott Plan unconfirmable under section 1129(a)(1) of the Bankruptcy Code.
                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                                 D.      The Elliott Plan Faces Substantial Obstacles to
                             13                          Securing CPUC Approval as Required under AB 1054.
      767 Fifth Avenue




                             14                   Under the terms of the Elliott Plan, new equity representing approximately 59.3%
                             15   of the outstanding equity in the Reorganized Debtors is to be allocated as follows: (i) 50% to the
                             16   consortium of Noteholders identified on Schedule 4 to the Elliott Plan Term Sheet; (ii) 45% to the
                             17   members of the Ad Hoc Committee; and (iii) 5% to the holders of PG&E common stock, only if
                             18   they elect to participate in the proposed investment. There is substantial overlap between the
                             19   members of the Ad Hoc Committee and the Noteholders listed on Schedule 4 to the Elliott Plan
                             20   Term Sheet. As a result, the Debtors believe that the Elliott Plan would result in a change of
                             21   control event for the Debtors requiring CPUC approval under Public Utilities Code section 854. 11
                             22   In addition, the Elliott Plan involves an outsourcing of PG&E’s management to an unspecified
                             23   third party. This extraordinary proposal itself appears to constitute a change of control, and it
                             24   presents numerous troubling issues for the CPUC, such as with respect to the California statutory
                             25
                                  11
                             26        Similarly, the awarding of about 40.6% of the new common stock in the Reorganized Debtors
                                       to the two wildfire trusts as proposed under the Elliott Plan could also independently constitute
                             27        a change of control in the Debtors.
                             28                                                     23

                              Case: 19-30088       Doc# 4119      Filed: 10/04/19     Entered: 10/04/19 11:59:22        Page 28
                                                                            of 33
                              1   requirements on executive compensation and the need to ensure alignment with California’s safety

                              2   and clean energy goals.

                              3                  The Elliot Plan’s change of control presents a significant and potentially

                              4   insurmountable hurdle for securing CPUC approval of that plan as required under AB 1054.

                              5   Pursuant to section 854 of the California Public Utilities Code, before approving a change of

                              6   control of a utility such as the Debtors, the CPUC must conclude, among other things, that the

                              7   proposal is not only rate neutral to ratepayers (as is the case with the Debtors’ Plan) but that it

                              8   results in both short-term and long-term economic benefits to ratepayers. Cal. Pub. Util. Code

                              9   § 854(b)(1) (emphasis added). Section 854 further provides that the total short-term and long-

                             10   term forecasted economic benefits, as determined by the CPUC, must be equitably allocated

                             11   between shareholders and ratepayers with ratepayers receiving not less than 50 percent of those

                             12   benefits. Id. In addition, prior to approving such a change of control, the CPUC is required to
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   consider a number of criteria and find, on balance, that the change of control proposal is in the
      767 Fifth Avenue




                             14   public interest. These criteria include, among other things, that the change of control transaction

                             15   maintain or improve the utility’s financial condition, quality of service, quality of management,

                             16   be beneficial to state and local economies and the communities served by the utility, and be fair

                             17   and reasonable to the majority of all affected public utility shareholders. Cal. Pub. Util. Code

                             18   § 854(c). Elliott and the other members of the Ad Hoc Committee will bear the burden of proof

                             19   before the CPUC to satisfy the section 854 requirements before their proposed plan can be

                             20   approved. Id. § 854(e). The Debtors believe that the Elliott Plan, which plainly enriches the

                             21   members of the Ad Hoc Committee at the expense of other parties, including the Debtors’ existing

                             22   equity holders and ratepayers, will not satisfy section 854, and is not in the public interest.

                             23                  In addition to the section 854 concerns, the Elliott Plan’s amorphous provision for

                             24   transfer of PG&E management to a third party would present difficult CPUC issues with respect

                             25   to approvals of PG&E’s governance structure and executive compensation that are critical for

                             26   successful emergence, participation in the go-forward Wildfire Fund, and renewal of PG&E’s

                             27   safety certification. See e.g. Cal. Pub. Util. Code §§ 8389(e)(4) & (e)(6) (CPUC must certify

                             28                                                     24

                              Case: 19-30088      Doc# 4119       Filed: 10/04/19     Entered: 10/04/19 11:59:22         Page 29
                                                                            of 33
                              1   executive compensation structure promotes safety as a priority, and contains various requirements

                              2   for and limits on incentive compensation), § 3292(a)(1)(C) (CPUC must certify that the utility

                              3   governance structure resulting from any plan of reorganization is acceptable). Indeed, these

                              4   statutory findings by the CPUC with respect to PG&E’s governance and executive compensation

                              5   structures are conditions precedent to the effective date of the Elliott Plan. Yet, at best, it is unclear

                              6   how the Ad Hoc Committee would establish that the Elliott Plan will satisfy these necessary

                              7   conditions, particularly when the provision for third party management of PG&E appears

                              8   fundamentally at odds with applicable statutory requirements. Similarly, the Elliott Plan also is

                              9   conditioned on acceptable (to the plan proponents) treatment of unresolved CPUC issues, such as

                             10   potential fines and penalties for pre-petition conduct, and relies on an anticipated securitization of

                             11   wildfire costs. In sum, there are serious questions as to whether the Elliott Plan will be able to

                             12   secure the necessary CPUC approvals in a timely manner, if at all.
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13                  E.      The Elliott Plan Raises Significant Questions Regarding
      767 Fifth Avenue




                                                         the Timing and Attainability of Required FERC Approvals.
                             14
                                                  In light of the ownership and management features discussed above, the Elliott
                             15
                                  Plan also raises significant questions about the timing and attainability of approvals from the
                             16
                                  Federal Energy Regulatory Commission (“FERC”). The Debtors believe that the Elliott Plan
                             17
                                  would create at least two, and potentially three or more, new shareholders that each would hold
                             18
                                  10% or more of Reorganized PG&E Corp.’s common stock. That would constitute a change of
                             19
                                  control that would require approval from FERC under Section 203(a)(1) of the Federal Power Act
                             20
                                  (the “FPA”). These new shareholders include the two wildfire trusts and potentially one or more
                             21
                                  members of the Ad Hoc Committee or the consortium of Noteholders identified on Schedule 4 to
                             22
                                  the Elliott Plan Term Sheet.         In addition, the Debtors believe that outsourcing PG&E’s
                             23
                                  management to an unspecified third party (potentially another electric utility) might separately
                             24
                                  require approval under Section 203 of the FPA. It is not possible to fully evaluate these issues
                             25
                                  due to the lack of specific information in the Elliot Plan regarding the proposed ownership levels
                             26
                                  of the individual members of the Ad Hoc Committee or the consortium of Noteholders, the relative
                             27

                             28                                                       25

                              Case: 19-30088       Doc# 4119       Filed: 10/04/19      Entered: 10/04/19 11:59:22          Page 30
                                                                             of 33
                              1   ownership between the two wildfire trusts, the ongoing relationships between the individual

                              2   members of the Ad Hoc Committee, the identity of the various persons who will control the two

                              3   wildfire trusts or the identity of the third party manager, but the Debtors expect that each of these

                              4   discrete approvals will raise complex factual inquiries and potentially novel legal questions for

                              5   the FERC, including issues related to the effect on competition, the effect on rates and potential

                              6   conflicts of interest. In the absence of that specific information, it is impossible to conclude that

                              7   the Elliott Plan will receive necessary FERC approvals in a timely manner.

                              8                 F.       The Elliott Plan Will Result in a Change in Control and
                                                         the Potential Loss of the Debtors’ Valuable Net Operating Losses.
                              9
                                                     As set forth above, the Elliott Plan is likely to result in a change of control event
                             10

                             11   for the Debtors. Accordingly, the Elliot Plan jeopardizes the Debtors’ ability to access or utilize

                             12   their valuable NOLs, which are estimated to be worth in excess of $7 billion. These NOLs represent
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   significant assets of substantial value to the Debtors and these estates, which is why the Debtors’
      767 Fifth Avenue




                             14   Plan seeks to preserve future use of the NOLs thereby offering the Debtors additional capital sources
                             15
                                  to consider in resolving claims and financing following their emergence from chapter 11.
                             16
                                        III.    The Court Should Order Mediation.
                             17
                                                 As set forth above, the Debtors have made significant progress in these Chapter 11
                             18
                                  Cases and have filed a confirmable plan that keeps these cases on track for a successful and timely
                             19

                             20   confirmation. Accordingly, cause does not exist to terminate the Debtors’ Exclusive Periods, and

                             21   the Termination Motion should be denied.
                             22                  As stated, the only principal obstacle to confirmation of the Debtors’ Plan and
                             23
                                  meeting the June 30, 2020 deadline is the determination of the Debtors’ aggregate liability to the
                             24
                                  constituency represented by the TCC. The Debtors believe the time is ripe to appoint a mediator to
                             25
                                  facilitate a consensual resolution of this issue. The maintenance of the exclusive periods to pursue
                             26

                             27

                             28                                                      26

                              Case: 19-30088      Doc# 4119        Filed: 10/04/19     Entered: 10/04/19 11:59:22        Page 31
                                                                             of 33
                                  this opportunity will prejudice no one and will avoid the polarization of positions and the substantial
                              1

                              2   costs, expenses, and disruptions that necessarily will ensue from competing plans.

                              3                                                Conclusion
                                                 As recognized by the Court, the Debtors have made substantial progress in these
                              4
                                  large and extremely complex Chapter 11 Cases. Under these circumstances and consistent with
                              5
                                  the intent and purpose of section 1121 of the Bankruptcy Code, the Debtors should be permitted
                              6
                                  to steward these cases to a successful conclusion. The Ad Hoc Committee and the TCC, which
                              7
                                  have taken it upon themselves to concoct a plan that unduly enriches their own constituencies at
                              8
                                  the expense of ratepayers and other economic stakeholders, have not and cannot sustain their
                              9
                                  burden for the extraordinary relief that they are seeking.
                             10
                                                 The Termination Motion should be denied.
                             11

                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
      767 Fifth Avenue




                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28                                                     27

                              Case: 19-30088      Doc# 4119       Filed: 10/04/19     Entered: 10/04/19 11:59:22        Page 32
                                                                            of 33
                              1                  WHEREFORE the Debtors respectfully request entry of an order denying the

                              2   Termination Motion, and granting the Debtors such other and further relief as the Court may deem

                              3   just and appropriate.

                              4
                                  Dated: October 4, 2019
                              5                                         WEIL, GOTSHAL & MANGES LLP
                              6                                          KELLER & BENVENUTTI LLP
                              7

                              8                                           /s/ Stephen Karotkin
                                                                              Stephen Karotkin
                              9

                             10                                           Attorneys for Debtors and Debtors in Possession
                             11

                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
      767 Fifth Avenue




                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28                                                   28

                              Case: 19-30088      Doc# 4119     Filed: 10/04/19    Entered: 10/04/19 11:59:22       Page 33
                                                                          of 33
